Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed September 29, 2009.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00784-CR

 
In Re Edward R. Newsome,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On September 10, 2009, relator, Edward R. Newsome,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his
petition, relator claims he is being unlawfully restrained on his conviction
for unauthorized use of a motor vehicle.  Relators names “John Doe, et al.” as
the respondents.  
A court of appeals has no general writ power over a
person—other than a judge of a district or county court—unless issuance of the
writ is necessary to enforce the court’s jurisdiction.  See Tex. Gov’t
Code Ann. § 22.221.  Respondents are not a district or county judge.  Moreover,
relator has not shown that the exercise of our mandamus authority against the
respondents is necessary to enforce our jurisdiction because only the Texas
Courts of Criminal Appeals has jurisdiction over matters related to final
post-conviction felony proceedings.  Ater v. Eighth Court of Appeals,
802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).  Therefore, we
do not have jurisdiction to issue a writ of mandamus against the respondents.  
Accordingly, relator’s petition for writ of mandamus
is ordered dismissed for lack of jurisdiction.
 




                                                                                    PER
CURIAM
 
 
Panel consists of Justices
Anderson, Guzman, and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).